09/06/2016


                                          DA 16-0058
                                                                                         Case Number: DA 16-0058

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2016 MT 223N



ERIC ANDERSEN, PERSONAL REPRESENTATIVE
OF THE ESTATE OF VIGGO O. ANDERSEN,

              Plaintiff and Appellee,

         v.

TIM SACK,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Eighth Judicial District,
                        In and For the County of Cascade, Cause No. CDV-15-1030
                        Honorable John A. Kutzman, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Tim Sack (Self-Represented), Great Falls, Montana

                For Appellee:

                        Dirk Larsen, Larsen Law Firm, PLLC, Great Falls, Montana



                                                    Submitted on Briefs: July 13, 2016

                                                               Decided: September 6, 2016


Filed:

                        __________________________________________
                                          Clerk
Justice Michael E Wheat delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Tim Sack appeals from the order and judgment entered by the Eighth Judicial

District Court, Cascade County, confirming an arbitration award in favor of Erik

Andersen, personal representative of the Estate of Viggo O. Andersen. We affirm.

¶3     In July 2012, Tim Sack entered into a one-year lease with Viggo Andersen to rent

the premises located at 2109 Vaughn Road in Great Falls, Montana. The lease provided

that Sack could use the property as a dwelling and for personal property storage in

exchange for monthly payments of $400.00. The lease contained an automatic renewal

term of one year. In the event of default by the tenant, the lease agreement provided for

the recovery of reasonable attorney’s fees and expenses.        The lease agreement also

provided that any controversy or claim arising between the parties would be subject to

and resolved by binding arbitration, and that any judgment granted by the arbitrator could

be enforced in any court of proper jurisdiction.

¶4     Sack subsequently failed to pay rent for part of February 2014, and for the months

of March through September 2014. Past due rent totaled $2,900.00 when Andersen sent

Sack a three-day notice to vacate or pay rent. Andersen filed suit in Justice Court to evict


                                             2
Sack and to recover past due rent and attorney’s fees. Andersen vacated the property

before trial and, in February 2015, the Justice Court issued its judgment and found the

lease agreement unenforceable under the Montana Residential Landlord and Tenant Act.

Andersen appealed and, in April 2015, the District Court found that the Justice Court

erred in its conclusion of law regarding the validity of the lease. The District Court also

found that the Justice Court failed to properly interpret the arbitration clause in the lease

agreement and ordered the court to send the case to binding arbitration.

¶5     In May 2015, on remand from the District Court, the Justice Court ordered the

parties to settle the case by means of binding arbitration. In pre-arbitration rulings not

pertinent to this case, Andersen filed, and the Justice Court denied, a motion to relieve the

parties from the arbitration order. In July 2015, the District Court affirmed the Justice

Court’s decision and the parties entered into arbitration proceedings. On November 25,

2015, the arbitrator awarded Andersen $2,900.00 in past due rent, $4,125.00 in attorney’s

fees, and $215.00 in arbitration costs.

¶6     On December 9, 2015, Andersen filed a motion with the District Court to confirm

the arbitrator’s decision and award.      On December 16, 2015, Sack filed an answer

disputing the arbitrator’s decision based on the lack of a signed lease agreement and

generally disputing the amount of attorney’s fees. On December 30, 2015, the District

Court issued its order and judgment confirming the arbitration award.

¶7     Sections 27-5-311, -312 and -313, MCA, limit judicial review of arbitration

awards. A district court may not review the merits of a controversy surrounding an

arbitration award, “but may only confirm, vacate, modify, or correct” the award. Terra

                                             3
W. Townhomes, L.L.C. v. Stu Henkel Realty, 2000 MT 43, ¶ 22, 294 Mont. 344, 996 P.2d
866; see §§ 27-5-311 to -313, MCA. We review a court’s decision to confirm an

arbitration award for abuse of discretion. Terra W. Townhomes, ¶ 22.

¶8     Here, Sack’s main argument in seeking to avoid the arbitrator’s award of past due

rent rests on substantive law and includes challenges based on contract formation and

landlord-tenant law. However, under the aforementioned statutes, the District Court did

not err in refusing to address these issues and thus properly limited its scope of review.

Sack also contends that the amount of attorney’s fees awarded to Andersen was

excessive.    The arbitrator relied upon sworn affidavits by Andersen’s attorney

documenting the legal services, hourly rate, and time spent on this matter. Both the

arbitrator and District Court found these fees to be reasonable. Thus, we cannot conclude

that the District Court abused its discretion in confirming the arbitration award.

¶9     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review. The District Court’s ruling was not an

abuse of discretion.

¶10    Affirmed.


                                                  /S/ MICHAEL E WHEAT




                                             4
We Concur:

/S/ LAURIE McKINNON
/S/ PATRICIA COTTER
/S/ JAMES JEREMIAH SHEA
/S/ JIM RICE




                          5